significant index nod department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct se ter lat in re dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended june this conditional waiver for the plan_year ended june a has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted in addition the the company has a july to june fiscal_year payments from medicare and medicaid have not kept up with the pace of health care costs company has had an inability to obtain rate increases from it's major insurance_company payors the company’s costs for bad_debt and unreimbursed charitable care the company accepts all patients regardless of their ability to pay has increased from the fiscal_year ending june e to the fiscal_year ending june in response to the aforementioned financial difficulties the company has negotiated improved payment arrangements with its two largest insurance_company payors the company has limited its operating costs by limiting the replacement of employees who have left the company and closely managing salary and wage increases the company also anticipates increased payments from medicare and medicaid the company is in the midst of a _ capital funding campaign as of july ieee the value of the assets of the plan was equal to of the plan's current_liability because the prospects for recovery are uncertain and the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending june and june hm shall be timely made within the meaning of sec_412 of the code without a waiver being granted for such years within days of the date of this letter the company shall provide a security_interest to the plan that is acceptable to the pension_benefit_guaranty_corporation to secure the waived amount if these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date please note that nothing in this letter precludes a request for a modification of these conditions please also note that should such a request be made a new user_fee will be required and the facts and circumstances at the time of such request as well as the facts and circumstances at the time of the initial request will be examined your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended june il the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with the power_of_attorney form on file a copy of this letter is being sent to the manager employee_plans classification in a copy of this letter should be furnished to the enrolled_actuary for the plan if you have any questions on this ruling letter please contact _ sincerely carol d gold director employee_plans
